Office Action

Restriction under 35 USC 121
This application discloses the following embodiments:

Embodiment 1 – Figs. 1.1-1.4; directed to a design for a polishing pad having a light gray top surface and a contrasting black body

Embodiment 2 – Figs. 2.1-2.4; directed to a design for a polishing pad having the same overall shape as the polishing pad of Embodiment 1, but wherein the contrasting body of the polishing pad is yellow and wherein a paw print design is engraved into the bottom surface

Embodiment 3 – Figs. 3.1-3.4; directed to a design for a polishing pad having the same overall shape as the design of Embodiment 2, but wherein the contrasting body of the polishing pad is green

Embodiment 4 – Figs. 4.1-4.4; directed to a design for a polishing pad having the same overall shape appearance as the design of Embodiment 2, but wherein the contrasting body of the polishing pad is blue

Embodiment 5 – Figs. 5.1-5.4; directed to a design for a polishing pad having the same overall shape appearance as the design of Embodiment 2, but wherein the top surface is medium gray and the contrasting body of the polishing pad is light gray

Embodiment 6 – Figs. 6.1-6.2; directed to a design for a polishing pad similar to the design of Embodiment 1 except with a smaller diameter relative to the height of the pad and with no contrasting surfaces

Embodiment 7 – Figs. 7.1-7.2; directed to a design for a polishing pad having the same overall shape as the design of Embodiment 6 but with a larger diameter relative to the height of the pad

Embodiment 8 – Figs. 8.1-8.2; directed to a design for a polishing pad having the same overall shape as the design of Embodiment 7 but with a larger diameter relative to the height of the pad

Embodiment 9 – Figs. 9.1-9.2; directed to a design for a polishing pad having the same overall shape as the design of Embodiment 8 but with a larger diameter relative to the height of the pad

Embodiment 10 – Figs. 10.1-10.2; directed to a design for a polishing pad having the same overall shape as the design of Embodiment 9 but with a larger diameter relative to the height of the pad

Embodiment 11 – Figs. 11.1-11.2; directed to a design for a polishing pad having the same overall shape as the design of Embodiment 10 but with a larger diameter relative to the height of the pad

Embodiment 12 – Figs. 12.1-12.2; directed to a design for a polishing pad having the same overall shape as the design of Embodiment 11 but with a larger diameter relative to the height of the pad

Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct. In re Rubinfield, 270 F. 2d 391, 123 USPQ 210 (CCPA 1959). Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application. See In re Platner, 155 USPQ 222 (Comm'r Pat. 1967).

The above embodiments divide into the following patentably distinct groups of designs:

Group I: Embodiment 1
Group II: Embodiments 2-5
Group III: Embodiments 6-12

The embodiments disclosed within each group have overall appearances that are basically the same. Furthermore, the differences between them are considered minor and patentably indistinct, or are shown to be obvious in view analogous prior art cited. Therefore, they are considered by the examiner to be obvious variations of one another within the group. These embodiments thus comprise a single inventive concept and are grouped together. However, the inclusion of the engraved paw print ornamentation as part of the designs of Group II patentably distinguishes Group II from Groups I and III. The contrasting appearance of the top and body of the polishing pad design of Group I patentably distinguishes the design of Group I from the designs of Group III, which do not have a top that has an appearance that contrasts with the appearance of the body.
Because of the differences identified, the embodiments of each Group are considered to either have overall appearances that are not basically the same, or if they are basically the same, the differences are not minor and patentably indistinct or are not shown to be obvious in view of analogous prior art.

Restriction is required under 35 U.S.C. 121 to one of the patentably distinct groups of the designs.
A reply to this requirement must include an election of a single group for prosecution on the merits, even if this requirement is traversed, 37 CFR 1.143. Any reply that does not include election of a single group will be held non-responsive. Applicant is also requested to direct cancellation of all drawing figures and the corresponding descriptions which are directed to nonelected groups.
Should applicant traverse this requirement on the grounds that the groups comprise a single inventive concept or are not patentably distinct, applicant should present evidence or identify such evidence now of record showing the groups to be obvious variations of one another. If groups are 

Please note that the issue of whether a search and examination of an entire application can be made without serious burden to an examiner (as noted in MPEP § 803) is not applicable to design applications when determining whether a restriction requirement should be made; see MPEP § 1504.05. MPEP § 803 does not apply to design applications because this is an instance where other provisions have been made for design practice; see 35 USC 171. In addition, because of the single-claim regulation stated in 37 CFR 1.153, once the presence of patentably distinct designs in the application has been determined, the decision to restrict is not at the examiner’s discretion. Traversal on the grounds of MPEP § 803 will result in a FINAL restriction requirement.

In view of the above requirement, action on the merits is deferred pending compliance with the requirement in accordance with Ex parte Heckman, 135 USPQ 229 (P.O. Super. Exam. 1960).


______________________________________________________________________________


Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant. If the applicant is a juristic entity, the reply must be signed by a patent practitioner. See 37 CFR 1.33(b). 


Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA L PRATT whose telephone number is (571)272-7649. The examiner can normally be reached on Monday-Friday, 9am-5pm.

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Bugg can be reached on (571)272-2998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Please note that, at this time, the examiner is prohibited from initiating or returning international telephone calls. If applicant wishes to communicate by telephone, the examiner may be reached by email to arrange a time for applicant to initiate the telephone interview: deanna.pratt@uspto.gov. 


Application Status Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEANNA L PRATT/Primary Examiner, Art Unit 2911